Title: To James Madison from William Ross, 24 March 1801
From: Ross, William
To: Madison, James


Sir,
City of Washington, March 24, 1801
Trusting you will pardon the Liberty taken, and be disposed to render that Justice which my peculiar hard case may appear to require, I beg leave most respectfully to state, that I have been for some time past honor’d with the printing of the Laws enacted by the Congress of the United States; and that on the removal of the government, I undertook a Journey from Philadelphia to this place, and obtained a promise from Mr Marshal, then Sec. of State, and in whose disposal the Work was, of being continued in that employ—That relying upon this, I removed my family, (Six in number) to Washington, and as it was incumbent on me, and had been usual to furnish the members of Congress with a part of the Laws before their rising, I have incurred an expense of eight hundred Dollars in the purchase of paper to this end—that the Work has been put into my hands—that upon my returning Proof sheets of a part thereof, I received an order to suspend it, and return the copy—that a few Days after, I waited upon Mr Lincoln, by request—that I then stated what I have above related, and received for answer that he would not decide upon the matter, but had written to you upon the subject—that on the Day after my seeing Mr Lincoln, I was informed by Mr. Samuel H. Smith, that Mr. Lincoln had sent him the Laws to print. Believing from this circumstance, that it must have been done without your concerrence, and being a great sufferer by the transaction. I have been constrained to make this representation, in hopes it may not be too late, as Mr Smith appears not to be prepared for the Work, having made overtures to me for the purchase of my paper. With all due respect; I beg leave to subscribe myself, Sir, your very humble Servant,
William Ross
 

   
   RC (DLC). Addressed by Ross to JM at Orange Court House, Virginia; postmarked Washington, 27 Mar.; docketed by JM.



   
   Perhaps this protest reached the proper channels, since the Journal of the House of Representatives for the Sixth Congress, second session, was printed by Ross during 1801. Subsequent printing of the session laws was done by William Duane, publisher of the Philadelphia Aurora, who also established a Washington office in 1801, and printer Joseph Gales, Jr., who was associated with Samuel Harrison Smith at the National Intelligencer (Douglas C. McMurtrie, A History of Printing in the United States [1936; 2 vols.; New York, 1969 reprint], 2:268–70).


